Response to Amendment
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a Final Office Action in response to communications received on 12/22/2021.  Claim 10 is currently pending and has been examined.  Claims 1 and 3-9 have been amended.  Claim 2 has been canceled.  Claims 11 and 12 are newly added claims.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-12 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.

Step 1:
	Claims 1 and 3-12 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1 and 8-10 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 3-7 likewise fall within 35 U.S.C. due to their dependency upon the aforementioned claims.


Step 2A Prong 1:
	Claims 1 and 8-10, when combined, recite “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to acquire information from electronic case information, the first information being information on a feature of the case of a patient, the first information indicating a result of a diagnosis of the patient; a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case information, the second information being information on a physical feature of the patient, and wherein the second information includes at least one value of an item of an image finding; and a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training, and add at least some of the case information to a training dataset in response to determining that the case information is used as training data; ... an information processing system ... ; ... an information processing method ... ; [and] a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ... ,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1.

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), including such steps as “... acquire information from electronic case information, the first information being information on a feature of the case of a patient, the first information indicating a result of a diagnosis of the patient ... acquire second See, for example, [0009] of the Specification of the instant Application, which recites ‘A computer-aided diagnosis (CAD) system that provides information to aid doctors in determination by analyzing information obtained through diagnoses with a computer ... examples of the information obtained through diagnoses include pieces of information such as findings obtained through examinations, consultations, and observations of patients by doctors, medical images of the patients, and findings obtained by doctors through observations of the medical images.  Findings obtained by doctors through examinations, consultations, and observations of patients include pieces of information such as age and sex of patients and pieces of information such as examined data obtained through examinations, results of pathological diagnoses, anamneses, chief complaints, and diagnostic names determined by doctors or collegial systems of a plurality of doctors ... ,’ which constitutes managing personal behavior or relationships or interactions between people, which is a specific type of abstract idea).

	Accordingly, Claims 3-7 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims therefore recite elements that fall within the scope of an abstract idea.

Step 2A Prong 2:

Instructions to implement the Judicial Exception. MPEP 2106.05(f).

Claims 1 and 8-10, when combined, recite “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to acquire information from electronic case information, the first information being information on a feature of the case of a patient, the first information indicating a result of a diagnosis of the patient; a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case information, the second information being information on a physical feature of the patient, and wherein the second information includes at least one value of an item of an image finding; and a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training, and add at least some of the case information to a training dataset in response to determining that the case information is used as training data; ... an information processing system ... ; ... an information processing method ... ; [and] a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 1 and 8-10, when combined, of the instant Application, recite elements which include “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to acquire information from electronic case information, the first a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case information, the second information being information on a physical feature of the patient, and wherein the second information includes at least one value of an item of an image finding; and a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training, and add at least some of the case information to a training dataset in response to determining that the case information is used as training data; ... an information processing system ... ; ... an information processing method ... ; [and] a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ....”  Each of these computer elements is recited at a high level of generality (e.g., generic information processing apparatus, one or more processors, a fist acquiring unit, a second acquiring unit, a determining unit, an information processing system, and a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea.  Since each computer element of Claims 1 and 8-10, when combined, of the instant Application, including “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to ... a second acquiring unit configured to ... and a determining unit configured ... an information processing system .. a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

	Accordingly, Claims 3-7 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims, as a whole, are therefore directed to an abstract idea.


Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:


Well-Understood, Routine and Conventional Activity. MPEP 2106.05(d).

	The limitations of claim 1, including “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to ... a second acquiring unit configured to ... and a determining unit configured ... an information processing system .. a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ... ,”constitute additional limitations under the well-understood, routine and conventional activity rationale, since these elements do not add meaningful limitations beyond MPEP 2106.05(d); Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981)).


	Claims 1 and 8-10, when combined, recite “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to acquire information from electronic case information, the first information being information on a feature of the case of a patient, the first information indicating a result of a diagnosis of the patient; a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case information, the second information being information on a physical feature of the patient, and wherein the second information includes at least one value of an item of an image finding; and a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training, and add at least some of the case information to a training dataset in response to determining that the case information is used as training data; ... an information processing system ... ; ... an information processing method ... ; [and] a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in merely a generic manner); OIP Techs., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 135, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a 

Claim 1 and 8-10, when combined, of the instant Application recite elements which include “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to ... a second acquiring unit configured to ... and a determining unit configured ... an information processing system ... a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ....”  Each of these computer elements is recited at a high level of generality (e.g., generic processor, memory, computer system performing generic computer-related functions), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea, since each computer element of Claims 1 and 8-10, when combined, of the instant Application, including “An information processing apparatus comprising: one or more processors configured to implement: a first acquiring unit configured to ... a second acquiring unit configured to ... and a determining unit configured ... an information processing system ... a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:
	Claim 3 recites the information processing apparatus according to claim 1, wherein the determining unit is configured to, when the first information does not correspond to the second information, determine that the case information is not used as the training data.  The limitations including “... when the first information does not correspond to the second information, determine that the case information is not used as the training data” fall within the scope of an abstract idea as set out above.  Claim 3 further includes the additional element of “... the determining unit,” where the additional element only further defines the abstract idea that had been previously described within Claim 1 of the instant Application.

	Claim 4 recites wherein the determining unit is configured to determine, based on a degree of coincidence between the first information and the second information, whether the case information is used as the training data.  The limitations including “... configured to determine, based on a degree of coincidence between the first information and the second information, whether the case information is used as the training data” fall within the scope of an abstract idea as set out above.  Claim 4 further 

	Claim 5 recites wherein the determining unit is configured to determine, based on a degree of reliability of the second information, which one of the first information and the second information is used as the training data.  The limitations including “... configured to determine, based on a degree of reliability of the second information, which one of the first information and the second information is used as the training data” fall within the scope of an abstract idea as set out above.  Claim 5 further includes the additional element of “the determining unit,” where the additional element only further defines the abstract idea that had been previously described within Claim 1 of the instant Application.

	Claim 6 recites wherein the determining unit is further configured to determine, based on a degree of importance in a diagnosis in terms of an item of the first information, whether the case information is used as the training data.  The limitations including “... configured to determine, based on a degree of importance in a diagnosis in terms of an item of the first information, whether the case information is used as the training data” fall within the scope of an abstract idea as set out above.  Claim 6 further includes the additional element of “the determining unit,” where the additional element only further defines the abstract idea that had been previously described within Claim 1 of the instant Application.

	Claim 7 recites wherein the one or more processors are further configured to implement a third acquiring unit configured to, when the determining unit determines that the case information is used as the training data, acquire the at least some of the case information.  The limitations including “... determines that the case information is used as the training data, acquire the at least some of the case where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05(d)), while also being disclosed within the Specification of the instant Application (See the Specification of the instant Application, [0034]).

Claims 1 and 3-12 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0018075 A1 to Middlebrooks, et al. (hereinafter 'Middlebrooks'), and further in view of US 2018/0232603 A1 to Shim, et al. (hereinafter 'Shim').

	Regarding Claim 1, Middlebrooks discloses an information processing apparatus ( ... an
apparatus for classifying a region of interest in imaging data, Abstract) comprising: one or more processors configured to implement: (where computer-aided diagnosis (CAD) necessarily comprises one or more processors, [0001]; ... the disclosure further provides a non-transitory computer readable medium comprising computer instructions for implementing the methods according to the disclosure, [0029])

a first acquiring unit configured to acquire first information from electronic case information (the first
information can be, for example, imaging data of an echo image; a patient is scanned in scanning
device. The scanning device can be any type of device for generating diagnostic image data, for
example an X-Ray device, a Magnetic Resonance Imaging {MRI) scanner, or any general Computed
Tomography {CT) device, [0048]; ... in step 110, the model is trained as described before using a first
and second modality. The first modality can, for example, be an echo image and the second modality can be an MRI image. It will be recalled that a distinct type of scan {MRI, Echo, X-Ray CT, low-dose XRay CT, CT with contrast agent X) can be defined as a modality, [0114]), the first information being information on a feature of the case of a patient (the first information can be, for example, imaging data on an echo image; ... apparatus for classifying a region of interest in imaging data ... calculating a feature vector for at least one region of interest in the imaging data, Abstract; where the first information can for example be an echo image, [0114]), the first information indicating a result of a diagnosis of the patient( ... the operator may indicate that his/her previous diagnosis is to be used to provide data points. The operator may indicate that only diagnoses for patients with certain conditions {e.g., age, gender) is to be used, [0075]);

... and add at least some of the case information to a training dataset in response to determining that the case information is used as training data (where using only “trusted data” from a professional’s own data, based on acquired feedback data constitutes adding case information to a training dataset in response to determining that the case information is used as training data (e.g., where the feedback data is ‘in response to;’  ... the model results and the feedback can be added as ground truths for further training ... to train future models using only feedback from selected sources ... the professional can request models that are only trained using his own data or data from close colleagues (e.g. “trusted data”) ... , [0057]).


	However, Middlebrooks does not explicitly disclose an information processing apparatus comprising: ... a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case information, the second information being information on a physical feature of the patient, and wherein the second information includes at least one value of an item of an image finding; and a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training.


 ... a method and program for computing a bone age using a deep neural network ... , Abstract) comprising: ... a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with ... electronic case information (where Shim discloses that at least one computer includes multiple computers/computing units, which also include multiple medical image acquiring devices, including a second medical image acquiring unit, Abstract; FIG. 1; [0052]; ... the computer may also be a medical device that acquires or observes medical images ... , [0045]; where second information can include, for example, an acquired medical image in which a bone age of an imaged body part is determined to be normal, [0014]), the second information being information on a physical feature of the patient (where second information can include, for example, an acquired medical image in which a bone age of an imaged body part is determined to be normal, [0014]), and wherein the second information includes at least one value of an item of an image finding (determining a probability value of bone age of an imaged body part; ... at least one computer 100 may adjust the number of representative images based on the accuracy (i.e., an accurate probability value of bone age to be computed) of computation of the bone age expected ... , [0014], [0080]); and a determining unit configured to determine, based on a comparison between [a] first information and the second information, whether the case information is used as training data for machine learning ... (making a determination of whether medical image case information is to be used as training data for machine learning by comparing images to be used in training by the deep neural network; ... generating training image data in which comparative images to be used in training by the deep neural network are accumulated, and wherein the comparative image may be a medical image in which a bone age of an imaged body part is determined to be normal ... , [0014]; ... excluding specific comparative images that are outside a range of the detail feature within each of the groups, [0017]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the medical image information processing apparatus comprising a second acquiring unit configured to acquire second information by computer-vision analysis of medical images of a patient that are associated with electronic case information, with the second information being information on a physical feature of the patient, and comprising a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training, as previously disclosed by Shim, within the medical information processing apparatus, as previously disclosed by Middlebrooks, in order to establish a more accurate bone age computation base for use in neural network/machine learning applications, by determining when the analyzed data is outside a range of common detained features of comparative images included within a specific image group (Shim, [0033]).



Regarding Claim 3, Middlebrooks and Shim, in combination, disclose the information processing apparatus according to claim 1, and Middlebrooks further discloses wherein the determining unit is configured to, when the first information does not correspond to [a] second information ( ... the model parameters can specify how the training is to be performed or which cached training data is to be used in the calculation, [0100]; where the first information could be, for example, an echo image information, and the second information could be, for example, a second modality of a tissue biopsy, where an echo image information need not necessarily correspond to tissue biopsy information; where the disclosed first information does not correspond to the second information for different and distinct modalities, for example, such as when a first modality is an MRI, Echo, X-Ray CT, low-dose X-Ray CT, CT with contrast agent X, and a second modality is a biopsy, [0114]). 


However, Middlebrooks does not disclose, within a single, concise embodiment, ... when the first information does not correspond to the second information, determine that the case information is not used as the training data.


Shim discloses an information processing apparatus ( ... a method and program for computing a bone age using a deep neural network ... , Abstract), wherein [a] first information does not correspond to the second information, determine that the case information is not used as the training data (making a determination of whether medical image case information is to be used as training data for machine learning by comparing images to be used in training by the deep neural network; ... generating training image data in which comparative images to be used in training by the deep neural network are accumulated, and wherein the comparative image may be a medical image in which a bone age of an imaged body part is determined to be normal ... , [0014]; ... excluding specific comparative images that are outside a range of the detail feature within each of the groups (i.e., determining that the case information is not used as the training data, [0017]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the medical image information processing apparatus comprising a second acquiring unit configured to acquire second information by computer-Shim, [0033]).



Regarding Claim 5, Middlebrooks and Shim, in combination, disclose the information processing apparatus according to claim 1, and Middlebrooks further discloses wherein the determining unit is configured to determine (the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]), based on a degree of reliability ( ... the operate may indicate that data points from a certain (prestigious) doctor or medical centre are to be used. It is envisaged that individuals or institutions who specialize in certain diagnoses, will make their diagnoses available as usable data points in the computation platform. This allows operators in whose practice a certain diagnosis is not frequently made, to obtain sufficient data points from a known and trusted source, [0075]; ... the model parameters 72 can also specify which features are to be used by the model ... not all features points are useful in all applications of machine learning ... the operator may refer to choices made by others, so that he or she can draw on the expertise of others who may have more experience, [0099]) of the second information (where the first information can be, for example, an echo image, and the second information can be, for example, an MRI image information; the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]; the first modality can for example be an echo image and the second modality can be an MRI image. It will be recalled that a distinct type of scan {MRI, Echo, X-Ray CT, low-dose X-Ray CT, CT with contrast agent X) can be defined as a modality, [0114]), which one of the first information and the second information is used as the training data (where the first information can be, for example, an echo image, and the second information can be, for example, an MRI image information; the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]).



Regarding Claim 6, Middlebrooks and Shim, in combination, disclose the information processing apparatus according to claim 1, and Middlebrooks further discloses wherein the determining unit is further configured to determine, based on a degree of importance in a diagnosis in terms of an item of the first information ( ... the operator may indicate that his/her previous diagnoses is to be used to provide data points. The operator may indicate that only diagnoses for patients with certain conditions {e.g., age, gender) is to be used ... the operator may indicate that data points from a certain {prestigious) doctor or medical centre are to be used. It is envisaged that individuals or institutions who specialize in certain diagnoses, will make their diagnoses available as usable data points in whose practice a certain diagnosis is not frequently made, to obtain sufficient data points from a known and trusted source, [0075]), whether the case information is used as the training data the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]; the model parameters can specify how the training is to be performed or which cached training data is to be used in the calculation, [0100]).



Regarding Claim 7, Middlebrooks and Shim, in combination, disclose the information processing apparatus according to claim 1, and Middlebrooks discloses wherein the one or more processors are further configured to implement (where computer-aided diagnosis (CAD) necessarily comprises one or more processors, [0001]; ... the disclosure further provides a non-transitory computer readable medium comprising computer instructions for implementing the methods according to the disclosure, [0029]) a third acquiring unit configured to (an operator may for example first attempt to train a model using only his own data points in step 41. If it then turns out in step 47 that the reliability is insufficient, the operator may go back to step 41 and add data points from a trusted source to improve the statistical robustness of the model, [0080]; the computation device 14 can include several modules, in part depending on the type of basic model that is used: a data selector 65, a feature extractor 66, an image segmenter 67, a training module 68, and a calculation module 69, [0092]), when the determining unit determines that the case information is used as the training data, acquire the at least some of the case information ( ... the operator may indicate that his/her previous diagnoses is to be used to provide data points. The operator may indicate that only diagnoses for patients with certain conditions {e.g., age, gender) is to be used ... the operator may indicate that data points from a certain (prestigious) doctor or medical centre are to be used.  It is envisaged that individuals or institutions who specialize in certain diagnoses, will make their diagnoses available as usable data points in whose practice a certain diagnosis is not frequently made, to obtain sufficient data points from a known and trusted source ... In step 42, a selection is made of the features to be used in the classification.  Not every feature calculated in step 35 needs to be used in the classification step 36.  For most Machine Learning applications, there are a number of core features that are required.  Selecting the features is an important part of defining or tuning a model, [0075], [0076]).



Regarding Claim 8, Middlebrooks discloses an information processing system ( ... an apparatus for classifying a region of interest in imaging data, Abstract) comprising: one or more processors configured to implement: (where computer-aided diagnosis (CAD) necessarily comprises one or more processors, [0001]; ... the disclosure further provides a non-transitory computer readable medium comprising computer instructions for implementing the methods according to the disclosure, [0029])

A first acquiring unit configured to acquire first information from electronic case information (the first information can be, for example, imaging data of an echo image; a patient is scanned in scanning device.  The scanning device can be any type of device for generating diagnostic image data, for example an X-Ray device, a Magnetic Resonance Imaging {MRI) scanner, or any general Computed
Tomography {CT) device, [0048]; ... in step 110, the model is trained as described before using a first
and second modality. The first modality can, for example, be an echo image and the second modality can be an MRI image. It will be recalled that a distinct type of scan {MRI, Echo, X-Ray CT, low-dose XRay CT, CT with contrast agent X) can be defined as a modality, [0114]), the first information being information on a feature of the case of a patient (the first information can be, for example, imaging data on an echo image; ... apparatus for classifying a region of interest in imaging data ... calculating a feature vector for at least one region of interest in the imaging data, Abstract; where the first information can for example be an echo image, [0114]), the first information indicating a result of a diagnosis of the patient( ... the operator may indicate that his/her previous diagnosis is to be used to provide data points. The operator may indicate that only diagnoses for patients with certain conditions {e.g., age, gender) is to be used, [0075]); ...

... [And] a determining unit configured to determine, based on a comparison between the first information (where implementing the use of a decision tree model, for example, involves a comparison using at least the first information, [0058-0059]) ... , whether the case information is used as training data for machine training (the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]), and add at least some of the case information to a training dataset in response to determining that the case information is used as training data (where using only “trusted data” from a professional’s own data, based on acquired feedback data constitutes adding case information to a training dataset in response to determining that the case information is used as training data (e.g., where the feedback data is ‘in response to;’  ... the model results and the feedback can be added as ground truths for further training ... to train future models using only feedback from selected sources ... the professional can request models that are only trained using his own data or data from close colleagues (e.g. “trusted data”) ... , [0057]).


	However, Middlebrooks does not explicitly disclose an information processing system comprising: ... a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case 


	Shim discloses an information processing system ( ... a method and program for computing a bone age using a deep neural network ... , Abstract) comprising: ... a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with ... electronic case information (where Shim discloses that at least one computer includes multiple computers/computing units, which also include multiple medical image acquiring devices, including a second medical image acquiring unit, Abstract; FIG. 1; [0052]; ... the computer may also be a medical device that acquires or observes medical images ... , [0045]; where second information can include, for example, an acquired medical image in which a bone age of an imaged body part is determined to be normal, [0014]), the second information being information on a physical feature of the patient (where second information can include, for example, an acquired medical image in which a bone age of an imaged body part is determined to be normal, [0014]), and wherein the second information includes at least one value of an item of an image finding (determining a probability value of bone age of an imaged body part; ... at least one computer 100 may adjust the number of representative images based on the accuracy (i.e., an accurate probability value of bone age to be computed) of computation of the bone age expected ... , [0014], [0080]); and a determining unit configured to determine, based on a comparison between [a] first information and the second information, whether the case information is used as training data for machine learning ... (making a determination of whether medical image case information is to be used as training data for machine learning by comparing images to be used in training by the deep neural network; ... generating training image data in which comparative images to be used in training by the deep neural network are accumulated, and wherein the comparative image may be a medical image in which a bone age of an imaged body part is determined to be normal ... , [0014]; ... excluding specific comparative images that are outside a range of the detail feature within each of the groups, [0017]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the medical image information processing system comprising a second acquiring unit configured to acquire second information by computer-vision analysis of medical images of a patient that are associated with electronic case information, with the second information being information on a physical feature of the patient, and comprising a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training, as previously disclosed by Shim, within the medical information processing system, as previously disclosed by Middlebrooks, in order to establish a more accurate bone age computation base for use in neural network/machine learning applications, by determining when the analyzed data is outside a range of common detained features of comparative images included within a specific image group (Shim, [0033]).



Regarding Claim 9, Middlebrooks discloses an information processing method ( ... an
apparatus for classifying a region of interest in imaging data, Abstract) comprising: 

(the first information can be, for example, imaging data of an echo image; a patient is scanned in scanning device. The scanning device can be any type of device for generating diagnostic image data, for example an X-Ray device, a Magnetic Resonance Imaging {MRI) scanner, or any general Computed Tomography {CT) device, [0048]; ... in step 110, the model is trained as described before using a first and second modality. The first modality can, for example, be an echo image and the second modality can be an MRI image. It will be recalled that a distinct type of scan {MRI, Echo, X-Ray CT, low-dose XRay CT, CT with contrast agent X) can be defined as a modality, [0114]), the first information being information on a feature of the case of a patient (the first information can be, for example, imaging data on an echo image; ... apparatus for classifying a region of interest in imaging data ... calculating a feature vector for at least one region of interest in the imaging data, Abstract; where the first information can for example be an echo image, [0114]), the first information indicating a result of a diagnosis of the patient ( ... the operator may indicate that his/her previous diagnosis is to be used to provide data points. The operator may indicate that only diagnoses for patients with certain conditions {e.g., age, gender) is to be used, [0075]); ...

... [and] determining, based on a comparison between the first information (where implementing the use of a decision tree model, for example, involves a comparison using at least the first information, [0058-0059]) ... , whether the case information is used as training data for machine training (the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]), and adding at least some of the case information to a training dataset in response to determining that the case information is used as training data (where using only “trusted data” from a professional’s own data, based on acquired feedback data constitutes adding case information to a training dataset in response to determining that the case information is used as training data (e.g., where the feedback data is ‘in response to;’  ... the model results and the feedback can be added as ground truths for further training ... to train future models using only feedback from selected sources ... the professional can request models that are only trained using his own data or data from close colleagues (e.g. “trusted data”) ... , [0057]).


	However, Middlebrooks does not explicitly disclose an information processing method comprising: ... acquiring second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case information, the second information being information on a physical feature of the patient, and ... determining, based on a comparison between the first information and the second information, whether the case information is used as a training data for machine training ....

	
Shim discloses an information processing method ( ... a method and program for computing a bone age using a deep neural network ... , Abstract) comprising: ... a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with ... electronic case information (where Shim discloses that at least one computer includes multiple computers/computing units, which also include multiple medical image acquiring devices, including a second medical image acquiring unit, Abstract; FIG. 1; [0052]; ... the computer may also be a medical device that acquires or observes medical images ... , [0045]; where second information can include, for example, an acquired medical image in which a bone age of an imaged body part is determined to be normal, [0014]), the second information being information on a where second information can include, for example, an acquired medical image in which a bone age of an imaged body part is determined to be normal, [0014]), and wherein the second information includes at least one value of an item of an image finding (determining a probability value of bone age of an imaged body part; ... at least one computer 100 may adjust the number of representative images based on the accuracy (i.e., an accurate probability value of bone age to be computed) of computation of the bone age expected ... , [0014], [0080]); and a determining unit configured to determine, based on a comparison between [a] first information and the second information, whether the case information is used as training data for machine learning ... (making a determination of whether medical image case information is to be used as training data for machine learning by comparing images to be used in training by the deep neural network; ... generating training image data in which comparative images to be used in training by the deep neural network are accumulated, and wherein the comparative image may be a medical image in which a bone age of an imaged body part is determined to be normal ... , [0014]; ... excluding specific comparative images that are outside a range of the detail feature within each of the groups, [0017]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the medical image information processing method comprising a second acquiring unit configured to acquire second information by computer-vision analysis of medical images of a patient that are associated with electronic case information, with the second information being information on a physical feature of the patient, and comprising a determining unit configured to determine, based on a comparison between the first information and the second information, whether the case information is used as training data for machine training, as previously disclosed by Shim, within the medical information processing method, as previously disclosed Shim, [0033]).



Regarding Claim 10, Middlebrooks and Shim, in combination, disclose the information processing method according to claim 9, and Middlebrooks further discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute the information processing method ( ... the disclosure further provides a non-transitory computer readable medium comprising computer instructions for implementing the methods according to the disclosure, [0029]).



	Regarding Claim 11, Middlebrooks and Shim, in combination, disclose the information processing apparatus according to claim 1, and Middlebrooks further discloses wherein the first acquiring unit is configured to acquire the first information by extracting the first information from the case information (a feature extractor which extracts information from case imaging data; the computation device 14 can include several modules, in part depending on the type of basic model that is used: a data selector 65, a feature extractor 66, an image segmenter 67, a training module 68, and a calculation module 69, Fig. 6A; [0092]).



	Regarding Claim 12, Middlebrooks and Shim, in combination, disclose the information processing apparatus according to claim 11, and Middlebrooks further discloses wherein the first acquiring unit is configured to acquire the first information (a feature extractor which extracts information from case imaging data; the computation device 14 can include several modules, in part depending on the type of basic model that is used: a data selector 65, a feature extractor 66, an image segmenter 67, a training module 68, and a calculation module 69, Fig. 6A; [0092]).


	However, Middlebrooks does not explicitly disclose ... by retrieving an electronic interpretation report included in the electronic case information, and the one or more medical images of the patient correspond to the interpretation report.


	Shim discloses an information processing apparatus ( ... a method and program for computing a bone age using a deep neural network ... , Abstract) comprising, ... retrieving an electronic interpretation report included in the electronic case information (retrieving a feature map of a medical image; where the generated feature map can constitute an electronic interpretation report, [0056]), and the one or more medical images of the patient correspond to the interpretation report (retrieving a feature map of a medical image; where the generated feature map can constitute an electronic interpretation report; where a medical image of a patient corresponds to feature map interpretation report, [0056]).


Shim, [0056]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Middlebrooks and Shim as applied to claim 1 above, and further in view of US 2017/0076451 A1 to Pauly (hereinafter 'Pauly').

	Regarding Claim 4, Middlebrooks and Shim, in combination, disclose the information processing apparatus according to claim 1, and Middlebrooks further discloses wherein the determining unit is configured to determine (the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]), a comparison between the first information and [a] second information (the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]; the first modality can for example be an echo image and the second modality can be an MRI image. It will be recalled that a distinct type of scan {MRI, Echo, X-Ray CT, low-dose X-Ray CT, CT with contrast agent X) can be defined as a modality, [0114]), whether the case information is used as the training data (the model parameters can comprise parameters for the model that will be used. For example the model parameters can specify which training data is to be used or which basic model is to be used, [0058]).


However, neither Middlebrooks nor Shim explicitly discloses wherein the determining unit is configured to determine, based on a degree of coincidence between the first information and the second information, whether the case information is used as the training data.


Pauly discloses a diagnostic information processing apparatus (Abstract) for comparing
established data encoding with reference encodings of reference image patterns stored in a database
and for selecting a reference image pattern with a reference encoding which is similar to the established
data encoding (Abstract), wherein [a] determining unit is configured to determine, based on a
degree of coincidence between [a] first information and [a] second information ( ... provision is made of a comparison module for comparing the established data encoding with reference encodings of reference image patterns stored in a database and for selecting a reference image pattern with a reference encoding which is similar to the established data encoding, Abstract).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date
of the application, to have readily incorporated the medical imaging information processing apparatus for comparing established data encoding with reference encoding of reference image patterns stored in a database, as previously disclosed by Pauly, within the medical imaging information processing apparatus, as previously disclosed by Middlebrooks and Shim, in order to allow for the aggregation of (Pauly, [0020]).


Response to Arguments
	Applicant’s arguments filed 12/22/2021 have been fully considered but they are not persuasive.

	Applicant’s Remarks: Claim Objections
The Examiner has determined that the amendments satisfactorily address the objections of Claims 1, 8 and 9.  The Examiner has withdrawn the objections of Claims 1, 8 and 9.

The Examiner has determined that the amendments satisfactorily address the objection of Claim 6.  The Examiner has withdrawn the objection of Claim 6.


	Applicant’s Remarks: Claim interpretation under 35 USC § 112(f)
The Examiner first asserts that the claim interpretation above has been updated to consider the claims as amended.  The Examiner also asserts that further review and consideration determined the claims still are interpreted under 35 USC § 112(f), as the Examiner does not find Applicant’s arguments and amendments persuasive to cure or overcome the claim interpretation under 35 USC § 112(f).

	With respect to Applicant’s remarks that ‘However, this response amends claims 1 and 3-8 to recite sufficient structure to perform the claimed functions.  Accordingly, none of the limitations in the claims invoke § 112(f),’ the Examiner asserts that the amendments to the instant Application fail to 
unit," as the elements of "a first acquiring unit," and "a determining unit" constitute generic placeholders.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35
U.S.C. 112, second paragraph.’  Therefore, the Examiner maintains the claim interpretation under 35 USC § 112(f).


	Applicant’s Remarks: Claim rejections under 35 USC § 112(b)
The Examiner first asserts that the rejection above has been updated to consider the claims as amended.  The Examiner also asserts that further review and consideration determined the claims still are rejected under 35 USC § 112(f), as the Examiner does not find Applicant’s amendments and arguments persuasive.

With respect to Applicant’s remarks that ‘The Office Action rejects claims 1 and 3-8 under 35 U.S.C. § 112(b) as being indefinite.  However, these rejections are predicated on the interpretations of some of the limitations in claims 1 and 3-8 under § 112(f), and this response amends claims 1 and 3-8 


	Applicant’s Remarks: 35 USC § 101
The Examiner first asserts that the rejection above has been updated to consider the claims as amended.  The Examiner also asserts that further review and consideration determined the claims still are rejected under 35 USC § 101, as the Examiner does not find Applicant’s arguments persuasive.

	With respect to Applicant’s remarks that ‘... For example, claim 1 recites “a second acquiring unit configured to acquire second information by computer-vision analysis of one or more medical images of the patient that are associated with the electronic case information ....”  Accordingly, claim 1 See, for example, [0009] of the Specification of the instant Application, which recites ‘A computer-aided diagnosis (CAD) system that provides information to aid doctors in determination by analyzing information obtained through diagnoses with a computer ... examples of the information obtained through diagnoses include pieces of information such as findings obtained through examinations, consultations, and observations of patients by doctors, medical images of the patients, and findings obtained by doctors through observations of the medical images.  Findings obtained by doctors through examinations, consultations, and observations of patients include pieces of information such as age and sex of patients and pieces of information such as examined data obtained through examinations, results of pathological diagnoses, anamneses, chief complaints, and diagnostic names determined by doctors or collegial systems of a plurality of doctors ... ,’ which constitutes managing personal behavior or relationships or interactions between people, which is a specific type of abstract idea).

	Independent claims 8 and 9 recite similar limitations and are also directed to an abstract idea under the same analysis.  Accordingly, Claims 3-7 and 10-12 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.
	The above claims therefore recite elements that fall within the scope of an abstract idea.

With respect to Applicant’s remarks that ‘Thus, even assuming arguendo that claims 1-10 recite subject matter that falls within a judicial exception and that the additional elements in claims 1-10 are conventional, claims 1-10 integrate the exception into a practical application, such as the following in claim 1: “one or more processors configured to implement: a first acquiring unit configured to acquire first information from electronic case information, the first information being information on a feature of the case of a patient, the first information indicating a result of a diagnosis of the patient; [and] a second acquiring unit configured to acquire second information by computer-vision of one or more medical images of the patient that are associated with the electronic case information, the second information being information on a physical feature of the patient, and wherein the second information includes at least one value of an item of an image finding,’ the Examiner asserts that the Amended claims of the instant Application fail to integrate the alleged abstract idea into a practical application.  More specifically, the Examiner maintains that the previously identified additional elements, including "an information processing apparatus comprising: a first acquiring unit ... and a determining unit configured to determine, based on the first information, whether the case information is used as training data for machine training,” fail to amount to a practical application because they do not meet the criteria of relevant considerations for evaluating whether additional elements integrate a judicial MPEP 2106.04(d).  Particularly, the claim limitations of the instant Application do not constitute “... an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.04(d), 2106.04(d)(1), 2106.05(a)); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (MPEP 2106.04(d), 2106.04(d)(2)); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.04(d), 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.04(d), 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.04(d), 2106.05(e)).  More specifically, Examiner has determined that the recited additional elements analyzed under Step 2A Prong 2 merely recite computing elements as tools, (e.g., generally linking), to implement the abstract idea, which is not sufficient to integrate the abstract idea into a practical application (MPEP 2106.05(f)).

	Claims 1, 8 and 9 of the instant Application recite elements which include an information processing apparatus, one or more processors, a first acquiring unit, a second acquiring unit, a determining unit, and an information processing system.

Each of these computer elements is recited at a high level of generality (e.g., a generic computer performing generic computer functions, a generic processor, generic storage device, generic user interface, generic computer-readable storage device including computer readable instructions, etc.), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical MPEP 2106.05(f)).

Independent Claims 8 and 9 recite similar limitations and are also directed to an abstract idea under the same analysis.  Accordingly, Claims 3-7 and 10-12 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.

Additionally, the Examiner asserts and maintains the 35 USC § 101 subject matter eligibility rejection, as presented in the First Non-Final Office Action, in that the claims fail to recite elements which arise to ‘significantly more,’ and since the claimed elements merely constitute well-understood, routine, conventional activity under the reasoning and rationales set-forth previously.

	Applicant’s Remarks: 35 USC § 102
The Examiner has determined that the amendments satisfactorily address the rejections of Claims 1, 2 and 5-8.  The Examiner has withdrawn the rejections of Claims 1, 2 and 5-8 under 35 USC § 102.

	Applicant’s Remarks: 35 USC § 103


	Applicant’s Remarks: New Claims
The Examiner has now rejected New Claims 11 and 12 of the instant Application under 35 USC § 103, as being obvious over the Middlebrooks reference, and further in view of the Reicher reference.  Please refer to the updated claim analysis provided within the instant Final Office Action above regarding the rejection of Claims 11 and 12.

 Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
US 2004/0122790 A1 to Walker, et al. (hereinafter 'Walker'), which is directed toward a
computer-assisted data processing system that utilizes automated learning, where datasets are analyzed

'Paik'), which is directed toward systems and methods for analyzing pathologies utilizing quantitative
imaging, and more specifically, using imaging to examine underlying biology as an intermediary to
assessing pathology; US 2016/0110632 A1 to Kiraly, et al. (hereinafter 'Kiraly') is directed toward single
level/voxel-level machine-learnt classifier used in medical imaging, where the use of small patches of
images may allow for the creation of a labeled library of classification partially based on ML.


 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626